The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 13, 2014

                                      No. 04-12-00379-CR

                                   Stephen RICHARDSON,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR10629
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER

Sitting:       Catherine Stone, Chief Justice
               Sandee Bryan Marion, Justice
               Patricia O. Alvarez, Justice

       The panel has considered the motion for extension of time to file Appellant’s pro se brief,
and the motion is DENIED.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court